THE STATE OF SOUTH CAROLINA 

                         In The Supreme Court 


             In the Matter Thaddaeus T. Viers, Respondent.

             Appellate Case No. 2016-001034


                               Opinion No. 27651 

                   Submitted June 22, 2016 – Filed July 20, 2016 



                                    DISBARRED


             Lesley M. Coggiola, Disciplinary Counsel, and C. Tex
             Davis, Jr., Senior Assistant Disciplinary Counsel, both of
             Columbia, for Office of Disciplinary Counsel.

             Dylan Ward Goff, of James E. Smith Jr., PA, of
             Columbia, for Respondent.



PER CURIAM: In this attorney disciplinary matter, respondent and the Office
of Disciplinary Counsel (ODC) have entered into an Agreement for Discipline by
Consent (Agreement) pursuant to Rule 21 of the Rules for Lawyer Disciplinary
Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court
Rules (SCACR). In the Agreement, respondent admits misconduct and consents to
the imposition of a definite suspension not to exceed three (3) years or disbarment.
Respondent requests the Court impose the suspension or disbarment retroactively
to April 11, 2012, the date of his interim suspension. In the Matter of Viers, 397
S.C. 517, 727 S.E.2d 27 (2012). ODC joins the request for retroactive imposition
of the sanction. We accept the Agreement and disbar respondent from the practice
of law in this state, retroactively to the date of his interim suspension. The facts, as
set forth in the Agreement, are as follows.
                                       Facts

                                      Matter I

On January 5, 2012, respondent was arrested and charged with Harassment 1st
degree. In March 2012, respondent was indicted on the additional charge of
Stalking. By letter dated April 3, 2012, respondent self-reported these criminal
charges to ODC. As noted above, on April 11, 2012, the Court placed respondent
on interim suspension. Id.

In January 2013, respondent was indicted on the additional charges of Petit
Larceny and Burglary 1st.

All of the criminal charges involved respondent's conduct and interactions with his
ex-girlfriend.

On January 8, 2014, respondent pled guilty to Harassment 2nd degree. He was
sentenced to sixty (60) days in jail (to be served on weekends), one (1) year of
probation, required mental health counseling, fees/fines in the amount of $133.90,
and ordered to have no contact, either directly or indirectly, with the victim. The
remaining criminal charges of Stalking, Burglary 1st, and Petit Larceny were
marked nolle prosequi on January 24, 2014. Respondent has paid all fees/fines
related to the guilty plea.

                                     Matter II

Respondent was indicted on fourteen (14) counts of criminal conduct relating to
his representation of Marlon Weaver. On April 15, 2015, respondent pled guilty to
engaging in a monetary transaction in property derived from unlawful activity
which is a violation of 18 U.S.C. § 1957 and 18 U.S.C. § 2. Specifically,
respondent admitted he engaged in a monetary transaction which had some effect
on interstate or foreign commerce, the monetary transaction involved criminally
derived property with a value of greater than $10,000, respondent knew the
transaction involved funds that were the proceeds of some criminal activity, and
the funds were in fact proceeds of mail fraud.

On October 20, 2015, respondent was sentenced for the criminal conduct. He was
committed to the custody of the United States Bureau of Prisons to be imprisoned
for a total term of thirty-seven (37) months. Upon release from imprisonment,
respondent was ordered to be on supervised release for a term of three (3) years. In
addition, respondent is held jointly and severally liable for restitution in the amount
of $875,000 to be paid to SafeCo Insurance Company. Respondent is required to
make monthly payments of not less than $1,000 beginning thirty (30) days after his
release from imprisonment.
                                         Law

Respondent admits that by his conduct he has violated the following provisions of
the Rules of Professional Conduct, Rule 407, SCACR: Rule 8.4(b) (it is
professional misconduct for lawyer to commit criminal act that reflects adversely
on lawyer's honesty, trustworthiness or fitness as lawyer in other respects); Rule
8.4(d) (it is professional misconduct for lawyer to engage in conduct involving
dishonesty, fraud, deceit, or misrepresentation); and Rule 8.4(e) (it is professional
misconduct for lawyer to engage in conduct prejudicial to administration of
justice). Respondent further admits he has violated the provisions of Rule 417,
SCACR.

Respondent admits he has violated the following Rules for Lawyer Disciplinary
Enforcement, Rule 413, SCACR: Rule 7(a)(1) (it shall be ground for discipline for
lawyer to violate Rules of Professional Conduct or any other rules of jurisdiction
regarding professional conduct of lawyers) and Rule 7(a)(5) (it shall be ground for
discipline for lawyer to engage in conduct tending to pollute administration of
justice or bring courts or legal profession into disrepute or conduct demonstrating
unfitness to practice law).

                                     Conclusion

We accept the Agreement for Discipline by Consent and disbar respondent from
the practice of law in this state, retroactively to April 11, 2012, the date of his
interim suspension. Within fifteen (15) days of the date of this opinion, respondent
shall file an affidavit with the Clerk of Court showing that he has complied with
Rule 30 of Rule 413, SCACR, and shall also surrender his Certificate of Admission
to the Practice of Law to the Clerk of Court.

DISBARRED.

PLEICONES, C.J., BEATTY, KITTREDGE, HEARN and FEW, JJ., concur.